Case 3:19-cv-11060-RHC-DRG ECF No. 30 filed 09/08/20               PageID.76     Page 1 of 2




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


RAM SINGH RAGHAVA,

       Plaintiff,

v.                                                        Case No. 19-11060

PAUL E. BROWN and
CASEY BROWN,

     Defendants.
_________________________________/

                           ORDER REFERRING MATTER TO
                    MICHIGAN ATTORNEY GRIEVANCE COMMISSION

       On May 27, 2020, the court entered a stipulated order dismissing this case with

prejudice. (ECF No. 29.) Since entering this order, the court has been contacted by

Plaintiff Ram Raghava on several occasions regarding the status of his settlement

funds, which he asserts his attorney, Brian Dailey, has yet to disburse. 1 Most recently,

the court received a letter from Plaintiff, attached to this order as Exhibit A, in which

Plaintiff asserts that Mr. Dailey has yet to disburse his funds and that Mr. Dailey

misrepresented certain information to the court. These allegations, if true, implicate

possible violations of Michigan’s Rules of Professional Conduct for attorneys.

       Under this court’s local rules, when presented with allegations of attorney

misconduct which, if substantiated, would warrant discipline of an attorney who is a




       1
       The court notes that court staff has encountered difficulty in reaching Mr. Dailey
throughout these proceedings.
Case 3:19-cv-11060-RHC-DRG ECF No. 30 filed 09/08/20                                            PageID.77   Page 2 of 2




member of the bar of this court, the court may refer the matter to the Michigan Attorney

Grievance Commission for investigation and prosecution. E.D. Mich. LR 83.22(c)(1).

            The court makes no findings here of grievable behavior or as to the truthfulness

of Plaintiff’s allegations, but enters this order to notify the parties that this matter has

been referred to the Michigan Attorney Grievance Commission for further proceedings

and disposition.

                                                                          s/Robert H. Cleland        /
                                                                          ROBERT H. CLELAND
                                                                          UNITED STATES DISTRICT JUDGE
Dated: September 8, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, September 8, 2020, by electronic and/or ordinary mail.

                                                                          s/Lisa Wagner               /
                                                                          Case Manager and Deputy Clerk
                                                                          (810) 292-6522
S:\Cleland\Cleland\HEK\Civil\19-11060.RAGHAVA.Referral attorney grievance commission.HEK.docx




                                                                                     2
